DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark P Stone on Tuesday June 14, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A hand tool (1) comprising: 
a first handle (2) and a second handle (3), which are pivotally arranged with respect to each other,
a first jaw (4) that is fixed to said first handle (2), the first jaw (4) comprising a first crimp portion (6),
a second jaw (5) comprising a second crimp portion (7), wherein the first and second crimp portions (6,7) are arranged to be moved towards each other by actuation of the first and the second handle (2,3), so as to close a crimp opening (8) formed between said first and second crimp portions (6,7), wherein the second jaw (5) is pivotally arranged with respect to the first handle (2) around a first pivot point (10), and with respect to the second handle (3) around a second pivot point (11) arranged at an upper end of said second handle (3), the second pivot point (11) being separated from the first pivot point (10) characterized in that the first handle (2) comprises a first resilient portion (12) integrally formed with the firs handle (2) defining a fork arm arrangement allowing the first crimp portion (6) to flex with respect to the first pivot point (10), wherein said fork arm arrangement comprising a first fork arm (14) and a second fork arm (15), separated from each other from a point below the first pivot point (10) and upwards, the first fork arm (14) comprising the first crimp 2. portion (6) and the second fork arm (15) enclosing the first pivot point (10), and wherein a link arm (9) is arranged between the first handle (2) and the second handle (3).

2.	(Currently Amended)	A hand tool (1) comprising:
a first handle (2) and a second handle(3), which are pivotally arranged with respect to each other, 
a first jaw (4) that is fixed to said first handle (2), the first jaw (4) comprising a first crimp portion (6), 
a second jaw (5) comprising a second crimp portion (7), wherein the first and second crimp portions (6,7) are arranged to be moved towards each other by actuation of the first and the second handle (2,3), so as to close a crimp opening (8) formed between said first and second crimp portions (6,7), wherein the second jaw (5) is pivotally arranged with respect to the first handle (2) around a first pivot point (10), and with respect to the second handle (3) around a second pivot point (11) arranged at an upper end of said second handle (3), the second pivot point (11) being separated from the first pivot point (10) characterized in that the first handle (2) comprises a first resilient portion (12) between the first crimp portion (6) and the first pivot point (10), allowing the first crimp portion (6) to flex with respect to the first pivot point (10), wherein the first handle (2) has a fork arm arrangement comprising a first fork arm (14) and a second fork arm (15) separated from each other from a point below the first pivot point (10) and upwards, the first fork arm (14) comprising the first crimp portion (6) and the second fork arm (15) enclosing the first pivot point (10), and wherein a link arm (9) is arranged between the first handle (2) and the second handle (3), wherein the second jaw (5) has an angled shape, and wherein the second crimp portion (7) extends substantially orthogonally from the second pivot point (11) with respect to an imagined line between the first pivot point (10) and the second pivot point (11).

3.	(Previously Presented)	The hand tool (1) according to claim 1, wherein a first end of the link arm (9) is pivotally arranged at a first link point (16) on a lower part of the first handle (2) and that the second end of the link arm (9) is pivotally arranged at a second link point (17) on an upper part of the second handle (3).

4.	(Previously Presented)	The hand tool (1) according to claim 1, wherein the link arm (9) is resilient.

5.	(Previously Presented)	The hand tool (1) according to claim 1, wherein a second resilient portion is arranged (13) along the first handle (2), between said first resilient portion (12) and a first link point (16) on the first handle (2).

6.	(Previously Presented)	The hand tool (1) according to claim 2, wherein a first end of the link arm (9) is pivotally arranged at a first link point (16) on a lower part of the first handle (2) and that the second end of the link arm (9) is pivotally arranged at a second link point (17) on an upper part of the second handle (3).

7.	(Previously Presented)	The hand tool (1) according to claim 2, wherein the link arm (9) is resilient.

8.	(Previously Presented)	The hand tool (1) according to claim 3, wherein the link arm (9) is resilient.

9.	(Previously Presented)	The hand tool (1) according to claim 2, wherein a second resilient portion is arranged (13) along the first handle (2), between first resilient portion (12) and a first link point (16) on the first handle (2).

10.	(Previously Presented)	The hand tool (1) according to claim 3, wherein a second resilient portion is arranged (13) along the first handle (2), between first resilient portion (12) and the first link point (16) on the first handle (2).

11.	(Previously Presented)	The hand tool (1) according to claim 4, wherein a second resilient portion is arranged (13) along the first handle (2), between first resilient portion (12) and the first link point (16) on the first handle (2).

12.	(Previously Presented)	The hand tool (1) according to claim 6, wherein a second resilient portion is arranged (13) along the first handle (2), between first resilient portion (12) and the first link point (16) on the first handle (2).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
June 15, 2022						Primary Examiner, Art Unit 3723